Citation Nr: 1210648	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  05-28 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for Reiter's Syndrome. 

2. Entitlement to service connection for a disability of the hands bilaterally, to include as secondary to Reiter's Syndrome and service connected cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1979, and from November 1979 to May 1993. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2006, a hearing was held before a Decision Review Officer at the RO in St. Petersburg, Florida. The transcript of the hearing is in the claims folder.

In May 2010, the Board remanded the Veteran's appeal for further development.  The Board otherwise is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran's Reiter's Syndrome did not manifest as a result of his military service. 

2. The Veteran's disability of the hands, bilaterally, to include as secondary to Reiter's Syndrome and a service connected cervical spine disability, did not have its onset in service and is not causally related to service or a service-connected disability.


CONCLUSION OF LAW

1. The criteria for establishing entitlement to service connection for Reiter's Syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112. 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2. The criteria for service connection for a disability of the hands, bilaterally, to include as secondary to Reiter's Syndrome and service connected cervical spine disability, have not been met.  38 U.S.C.A. § 1101, 1110, 1112. 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In June and July 2004, and June 2009, the agency of original jurisdiction (AOJ) provided the notice letter required by 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and information and evidence that the veteran was expected to provide.  The June 2009 letter also provided the Veteran with the notice pursuant to Dingess.  While this letter was not sent prior to the initial decision regarding these claims, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006)

It is, therefore, the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  In addition, the VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical treatment records and providing VA examinations.   Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

Service connection may also be granted for chronic disorders, such as arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In addition, the regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends he is entitled to service connection for Reiter's Syndrome-also known as reactive arthritis-and also for disability bilateral hand disability.  Because much of the medical evidence regarding these two disabilities, and the disabilities themselves, are interconnected to a large degree, the Board proceeds to discuss the claims together, rather than separately. 

Reiter's Syndrome, or reactive arthritis, is a relatively complex disease. The Veteran has submitted several photocopied pages of what appears to be a pamphlet published by the Arthritis Foundation.  Because the Board finds that that information is helpful to the discussion that follows, the Board discusses, briefly, the information contained therein. 

The pamphlet describes Reiter's Syndrome as a form of arthritis that is usually preceded by urethritis, conjunctivitis, keratodermia blennorhagica (chronic skin rash), or enteritis (inflammation of the bowel).  Sometimes, the disease seems to be triggered by food poisoning or even mild cases of abdominal pain and diarrhea.  If Reiter's Syndrome is preceded by a bowel infection, the early symptoms will include diarrhea, nausea, and vomiting, followed by pain in one or more joints (most often in the knees or the balls of the feet); the pain may also manifest under the heels, in the low back, or in the ribs. 

According to the pamphlet, Reiter's Syndrome "mainly affects" young men between the ages of twenty and forty.  Further, a certain tissue type, or genetic marker, called HLA-B27 is often associated with those who develop the disease.  The marker is found in about eight percent of the general population. 

Unfortunately, most of the Veteran's service treatment records are missing.  The Veteran served on active duty from 1977 to 1993; but only service records dating from 1992 forward have been associated with the claims file.  The Veteran was duly notified of his missing service treatment records. 

Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Because some of the Veteran's service treatment records remain absent from the file, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The service records that are available are silent as to any complaints of, treatment for, or diagnoses of Reiter's Syndrome.  They do show, however, that upon returning from a fourteen-month tour to Saudi Arabia, the Veteran reported (in or around 1992), among other things, periodic dizziness for three to five weeks at a time; low back pain; and blood in his bowels.  The Veteran also had left arm pain with movement, with a radicular component; he described the pain as sharp and radiating; he was unable to lift things, to throw a football (his left hand is his dominant hand), or even to write (more than anything minor). 

A December 1992 treatment record shows that the Veteran reported bloody diarrhea, low back pain, and dizziness, but no skin rashes.  The examiner diagnosed the Veteran as status post motor vehicle accident with low back strain; and bloody stools with negative history of hemorrhoids. 

(Service records indicate that the Veteran was involved in at least two motor vehicle accidents during service.  One service record shows that the Veteran reports having broken his left leg, his left arm, and his back as a result of these accidents.) 

At a January 1993 treatment consultation, the Veteran was diagnosed with pain of the left lower extremity and mid-back.  The examiner noted that pain was the most prominent feature of the Veteran's condition; that there was no particular root distribution; and that given the Veteran's history, the examiner was inclined "towards traumatic injury" to explain its etiology. 

At another treatment consultation (in or around January 1993), the Veteran reported that over a period of six months while he was stationed in Saudi Arabia, he had nausea, diarrhea, and dizziness.  He also reported diminished strength, tingling, and severe pain in his left arm and shoulder (although his left hand was not affected).   He described the pain as sharp and continuous, and indicated that it had become progressively worse.  The Veteran also reported an electrical sensation (he described as "cattle prod") in his mid-back that radiated down into his left thigh.   On examination, the Veteran had a slight left limp; and slight atrophy of the left thenar muscles (the muscles in the palm of the hand and the base of the thumb). 

It appears that a separation examination was ordered but never completed (only the Veteran's vital signs, visual acuity, and audiological acuity were recorded).  On the accompanying separation medical history report (filled out by the Veteran), the Veteran indicated a positive history of, among other things, swollen or painful joints; frequent or severe headaches; dizziness or fainting spells; leg cramps; broken bones; arthritis, rheumatism, or bursitis; and recurrent back pain.  In his own words, the Veteran made the following explanatory statements, as pertinent here: (1) in Saudi Arabia he had continuous, "very severe" dizzy spells that lasted seventy-two hours or more at a time, during which he could not stand, walk, or even sit; (2) his ability to use his left arm had deteriorated to the point where he was unable to lift his arm above his head or to grasp anything or to hold things; (3) he experienced a "pins/needles sensation" in his left arm, like his arm was falling asleep; (4) severe diarrhea; (5) his family doctor advised him that he had arthritis in his hands; and (6) severe recurring back pain. 

Turning to the post-service evidence of record, the Board initially notes a May 1994 statement, submitted on a claim form for benefits, wherein the Veteran stated that he was losing the "ability/strength/bulk" of his left arm; that he experienced sharp pains; and that he had great difficulty lifting anything more than twenty-five pounds or lifting anything more than chest-high.  He also indicated that he was involved in several vehicular accidents during service; that he had severe dizzy spells in Saudi Arabia (during which he could not so much as stand up for seventy-two hours at a time); and that he continued to experience intestinal problems, including blood in his urine and stools. 

In September 1994, the Veteran underwent a VA examination wherein he reported, among other things, that his left arm was weaker than his right arm; that he had pain in his left arm when he tried to lift it; and that he could not lift more than about twenty to twenty-five pounds.  Physical examination revealed pain which limited motion in abduction of the left arm.  There was no evidence of weakness, atrophy, or fasciculation (muscle twitch). 

June 1998 private treatment records show that the Veteran was being treated for, among other things, pain, weakness, and tingling in the bilateral arms.  Results from a June 1998 nerve conduction study caused the examiner to "[s]uspect" bilateral brachial plexus neuropathies (nerve disorders in the brachial plexus, a bundle of nerves linked with the shoulder and arm) -"possible" thoracic outlet syndrome. 

In March 2003, the Veteran underwent a VA examination wherein he reported pain and swelling in both hands, the left hand being worse than the right hand.  He stated that the pain was constant, had become progressively worse, disturbed his sleep, was aggravated by any hand movement, and predominantly affected the thumb joints.  He further reported that he could not write, pick up objects, or button his shirt; and that he had great difficulty opening a jar. 

Physical examination revealed marked weakness with pushing, pulling, and twisting, secondary to pain at the base of the thumbs.  During examination of the cervical spine, the examiner noted that the Veteran's neck pain radiated down into the left shoulder and down the left arm to the level of the hand, including the thumb and left ring and little fingers. 

An October 2003 laboratory test result showed that the HLA-B27 indicator was "[p]resent." 

In May 2004, a VA rheumatologist diagnosed the Veteran as having ("most likely") reactive arthritis that may be related to his in-service Shigella, versus arthropathy secondary to inflammatory bowel disease, depending on the cause of his diarrhea. 

At a June 2004 VA outpatient consultation conducted by the same rheumatologist, the examiner noted the Veteran's history of dysentery; chronic diarrhea; and pain and swelling of the bilateral knees, ankles, hands, wrists, neck, and back for the last twelve years.  The Veteran reported that at the time of the examination, he did not have pain in the knees, ankles, hands, or wrists, which the examiner noted was a significant improvement since the May 2004 visit. 

The examiner noted the Veteran's history of blood in the bowels during service; that the Veteran believed it was caused by food poisoning; and that the Veteran was told he had Shigella infection (intestinal disease, caused by bacteria called shigella, the main sign of which is diarrhea which often is bloody).  The Veteran reported that his bloody diarrhea was accompanied by abdominal pain, conjunctivitis, and skin rash, and that four to six weeks after his diarrhea, he developed joint pain and swelling.  The Veteran reported that he had experienced chronic diarrhea for the past twelve years, and that at the time of the examination, he had three to four bowel movements per day, sometimes with blood. 

The examiner opined, "Upon reviewing the military medical records, my professional opinion is that the [Veteran] may have reactive arthritis associated w[ith] the bloody diarrhea (Shigella?), which may be [related to] service." 

In July 2004, the same rheumatologist diagnosed the Veteran with "reactive arthritis vs. arthropathy related to IBD [inflammatory bowel disease] depending on the cause of the diarrhea." 

In January 2006, the Veteran underwent a VA examination wherein he reported generalized aches, pains, and stiffness in his joints (including both knees, shoulders, ankles, and hands).  He reported that his hands were stiff and painful, and that consequently, he had difficulty dressing himself, writing, gripping things, and twisting things.  In addition, he reported having been diagnosed with Reiter's Syndrome in 1992, before leaving service.  He reported having diarrhea and dizziness during service, but denied having venereal disease or urethritis during service. 

Physical examination showed tenderness on deep palpation in the bilateral knees, ankles, and shoulders; and swelling in the left ankle.  There was reduced range of motion in each of those joints.  There was no instability, redness, or muscle atrophy. The Veteran was not able to make a full fist-with either hand-or to grasp the examiner's hand. 

The examiner diagnosed the Veteran with Reiter's Syndrome and the following disabilities, each of which was in the examiner's opinion as likely as not related to the Reiter's syndrome: moderate degenerative joint disease of the bilateral knees; mild degenerative joint disease of the bilateral ankles; moderate degenerative joint disease of the bilateral shoulders; and mild degenerative joint disease of the bilateral hands.  The examiner opined that the Veteran's "joint abnormalities" were as likely as not related to his "service-related conditions." 

In October 2009, the same VA examiner who conducted the January 2006 examination was asked to opine as to whether the Veteran's reactive arthritis and bilateral hand disability were at least as likely as not related to his period of active service.  Regarding the Veteran's reactive arthritis, the examiner noted that the Veteran's diagnosis of reactive arthritis was "a complex one"; and that he could not find in the claims file an in-service diagnosis of reactive arthritis.  Therefore, he concluded, he could not opine as to whether the Veteran's reactive arthritis was as likely as not related to his active service without resorting to speculation. 

Regarding the bilateral hand disability, the examiner opined that the Veteran's bilateral hand disability was at least as likely as not related to the reactive arthritis. As to whether it was directly related to service, the examiner explained that because he could not find evidence of treatment or diagnosis of a chronic bilateral hand condition during service, he could not relate the Veteran's current disability to service without resorting to speculation. 

Turning to the lay evidence of record, the Board first notes a January 2006 statement from the Veteran's wife.  In her statement, she indicated that while the Veteran was stationed in Saudi Arabia, she received several letters from him detailing symptoms such as dizziness, diarrhea, and other intestinal problems that the Veteran experienced as a result of food poisoning (from eating raw goat meat).  Later letters, she continued, told of joint soreness and conjunctivitis.  Since the Veteran's return from Saudi Arabia, the wife stated that he constantly complains of joint stiffness and pain, particularly in his hands and feet. 

At a January 2006 hearing, the Veteran testified that during service he developed food poisoning that produced a violent reaction, including diarrhea, vomiting, and dizziness for more than a week at a time.  He pointed out that at the time he developed his infection and other symptoms that led to Reiter's Syndrome, he was thirty-nine years old, which is within the window when most males develop the disease (age twenty to forty). 

Also at the hearing, and through his representative, the Veteran indicated that he desired to pursue the service-connection claim for his bilateral hand disability on three alternative theories-direct service connection; service connection secondary to his service-connected cervical spine disability; and service connection secondary to Reiter's Syndrome. 

The Veteran testified that he injured his hands and shoulders, among other things, when he was involved in multiple vehicular accidents during service, including two accidents involving tanks.  He testified that on a "number of occasions," the tank in which he was riding ran into an embankment or other similar obstacle with such force that it was like "hit[ting] a brick wall" and he felt as though he was inside an "egg beater."  In the aftermath of those occasions, he explained, he just laid there, not wanting to get up because he "kn[ew] he broke a lot of things."  He was particularly concerned about knocking out his teeth during those rough rides, and consequently, he tried to protect himself by breaking his fall with his hands. In his own words, his hands and shoulders "were definitely like shock absorbers." 

As to the Veteran's current condition, he testified that he could not write (he had difficulty even writing his name); and that he often had pain shooting down his hands that caused him to lose control of his hands (on one occasion he dropped his wife's prize vase for no apparent reason). 

In May 2010, after reviewing all the evidence, the Board was unable to make a definitive ruling on these claims.  Specifically, the Board found that the claims must be remanded for further clarification of the October 2009 etiology opinions proffered by the VA examiner. 

First, in a May 2010 addendum, regarding the claim for service connection for reactive arthritis, the VA examiner stated-as the rationale for the opinion-that there was no evidence of an in-service diagnosis of reactive arthritis.  Although the Board concurs with that finding, the Board also found that that fact (no in-service diagnosis), alone, does not end the inquiry.  Other significant factors that should also be considered in determining the etiology of the Veteran's reactive arthritis include: (1) the fact that the majority of the Veteran's service treatment records are missing; (2) the service treatment records that document the Veteran's in-service dizziness, bloody diarrhea, and joint pain (all symptoms or precursors of reactive arthritis); and (3) the VA rheumatologist's June 2004 opinion, stating that the Veteran "may have reactive arthritis associated w[ith] the bloody diarrhea (Shigella?), which may be [related to] service." 

Next, regarding the claim for service connection for a disability of the hands, the Board noted that the VA examiner's rationale (for not being able to render an opinion without resorting to speculation) was that there was no evidence of in-service treatment for or diagnosis of a chronic bilateral hand condition.  The Board found, however, that the record did not show evidence of in-service complaints and treatment for what could at least amount to the initial stages of the Veteran's current disability.  For instance, service treatment records show that the Veteran complained of left arm pain with movement, with a radicular component; he described the pain as sharp and radiating; and he was unable to lift things, throw a football (his left hand is his dominant hand), or even write (more than anything minor).  These were essentially the same characteristics of his currently diagnosed disability.  Therefore, the Board remanded the claim to permit the examiner to render another opinion, with an accompanying explanation, as to the etiology of the Veteran's bilateral hand disability. 

Moreover, the Board noted that, to date, no examiner has opined as to whether the Veteran's bilateral hand disability is related to his service-connected cervical spine disability.  (The Board also noted that the VA examiner was not previously asked to render such an opinion.)  Thus, on remand, the Board asked the examiner to opine, not only as to whether the Veteran's bilateral hand disability is directly related to service, but also, as to whether it was caused or aggravated by his service-connected cervical spine disability.

Therefore, in May 2010, an addendum to the October 2009 VA examination was conducted.  The examiner noted that the claims file was reviewed and provided the following opinion on the etiology of the Veteran's Reiter's Syndrome:

In my opinion[,] [t]he [Veteran's] [diagnosis] of reactive arthritis is a complex one, and the diagnosis is not straight forward established.  It was based on the history and the positive HLA-B27 which is only a marker or is associated with increased risk of having condition, and the rheumatology specialist mentioning that diagnosis as one of the diagnoses to explain the Veteran complaints.  However, the [V]eteran has other conditions with similar presentation and symptoms, and which are not reactive arthritis, hence the complexity.  The rheumatologist listed the following diagnoses to explain the Veteran presentation (after his service)[,] "[r]eactive arthritis, gout, hemochromatosis, [degenerative joint disease], also a question of inflammatory arthropathy."  The [V]eteran stated he was found to have positive HLA-B27 in the service.  I did not see in the [claims] file I have that the Veteran was diagnosed with reactive arthritis in service.  So I [cannot] answer the above question (incurred in service or is otherwise causally related to service) without resort[ing] to speculation based on the currently available information.  However it is not documented evidence that it is related to service.  The above condition of arthritis cannot be related to any in-service bloody diarrhea, dizzy spells, and joint pain, without resort to speculation, based on the currently available information and medical knowledge.

As to the question of the Veteran's bilateral hand disorder, the VA examiner further stated:

Again, the [V]eteran was suspected by the rheumatologist as having the above conditions which have similar presentations and symptoms, so it is difficult to state the precise etiology of the [Veteran's] bilateral hand disorder.  Based on the current available information in my opinion it is less likely than not that the [Veteran's] bilateral hand disorder is related to reactive arthritis in etiology.  Furthermore, I did not find evidence of [c]hronic bilateral hand condition diagnosed or related in the service in the [claims file], so I cannot related any bilateral hand condition, of any etiology including cervical spine, or accident, to the service, or for such to have been caused or aggravated by the service without resort to speculation based on the currently available information.

While the evidence indicates that the Veteran has been diagnosed with Reiter's Syndrome and disability of the hands, bilaterally, the Board finds that service connection is not warranted, however, because the objective medical evidence does not indicate that his conditions are related to service.   Namely, the objective medical evidence is absent of a positive nexus opinion between the Veteran's Reiter's Syndrome and service; between the disability of the hands, bilaterally, and service; and between both disabilities to each other and any other service connected disabilities.   Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for Reiter's Syndrome and disability of the hands bilaterally, to include as secondary to Reiter's Syndrome and service connected cervical spine disability.

Furthermore, the May 2010 VA examiner determined the Veteran's disabilities could not be attributed to service (or secondary to any other condition) without resorting to speculation.  The Board is unable to grant a claim based on speculation.  See 38 C.F.R. § 3.102 (distinguishing reasonable doubt from pure speculation or remote possibility); Slater v. Principi, 4 Vet. App. 43, 44 (1993) (upholding Board's rejection of a medical nexus opinion that was based on speculation). 

However, it is pointed out that when an examiner is asked to render an etiology opinion determines that she cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety-including the examination and the opinion itself-shows that "the examiner [did] not invoke[ ] the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In other words, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id. at 8. 

"Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must be otherwise apparent in the Board's review of the evidence."  Id. at 9.  "In certain cases, no medical expert can assess the likelihood that a condition was due to an in- service event or disease, because information that could only have been collected in service, or soon thereafter, is missing, or the time for obtaining other information has passed."  Id. at 10. 

In this case, the Board finds that all available, pertinent medical information was presented to, and considered by, the VA examiner.  The examiner conducted a thorough examination of the Veteran and reviewed the Veteran's lay statements regarding his disabilities, as well as the evidence within the claims file. 

In addition, the Veteran has not submitted any competent medical evidence relating his disabilities to service.  Despite the Veteran's claim, he is not competent or qualified, as a layperson, to render a diagnosis or an opinion concerning medical causation.  See Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492  (1992).  Specifically, where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137  (1994); Espiritu, supra.  In this case, there is none.

As noted above, the VA rheumatologist in May 2004 diagnosed the Veteran as "most likely" having reactive arthritis that may be related to his in-service Shigella.  While providing a possible connection to service, the Board notes that in Obert v. Brown, 5 Vet. App. 30   (1993), the Court held that a medical opinion expressed in terms of "may," also implies "may or may not" and is too speculative to establish a plausible claim.

Although the Board is sympathetic to the Veteran's claim and appreciates his honorable service, the evidence for the Veteran's claim is outweighed by the countervailing evidence.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Should the Veteran wish for further review, he is free to resubmit his claim with any addition evidence to the RO.  Consequently, in light of the lack of competent evidence supporting the claim, service connection must be denied as to Reiter's Syndrome and the disability of the hands bilaterally, to include as secondary to Reiter's Syndrome and service connected cervical spine disability.



ORDER

Entitlement to service connection for Reiter's Syndrome is denied. 

Entitlement to service connection for a disability of the hands bilaterally, to include as secondary to Reiter's Syndrome and service connected cervical spine disability, is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


